JS 44 (Rev. 06/17)       CASE 0:20-cv-01883-NEB-KMM Document
                                             CIVIL COVER     1-1 Filed 09/02/20 Page 1 of 2
                                                          SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
         John Raines and John Nesse, as Trustees of the Carpenters & Joiners Defnied                       Calacci Construction Co., Inc.
         Contribution Plan; Journeymen Training Trust Fund, and each of their successors
   (b) County of Residence of First Listed Plaintiff             Hennepin                                  County of Residence of First Listed Defendant              Johnson County, Iowa
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
         Amanda R. Cefalu and Nathan T. Boone
         Kutak Rock LLP
         60 South Sixth Street, Suite 3400
         Minneapolis, MN 55402            612-334-5026
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                            and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                    PTF         DEF                                           PTF       DEF
         Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State           1               1   Incorporated or Principal Place          4        4
                                                                                                                                                       of Business In This State

  2    U.S. Government                 4   Diversity                                             Citizen of Another State            2           2   Incorporated and Principal Place         5       5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                 Citizen or Subject of a             3           3   Foreign Nation                           6       6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
         CONTRACT                                    TORTS                                         FORFEITURE/PENALTY                        BANKRUPTCY                       OTHER STATUTES
  110 Insurance                       PERSONAL INJURY     PERSONAL INJURY                            625 Drug Related Seizure            422 Appeal 28 USC 158              375 False Claims Act
                                                                                                         of Property 21 USC
  120 Marine                         310 Airplane                     365 Personal Injury -                                              423 Withdrawal                     376 Qui Tam (31 USC
                                                                                                     881
  130 Miller Act                     315 Airplane Product                Product Liability           690 Other                               28 USC 157                         3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                       400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                  PROPERTY RIGHTS                    410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                     430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                               830 Patent                         450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated           460 Deportation
       Student Loans                 340 Marine                          Injury Product                                                      New Drug Application           470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                  Liability                                                       840 Trademark                          Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                        LABOR                       SOCIAL SECURITY                    480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud                  710 Fair Labor Standards           861 HIA (1395ff)                   490 Cable/Sat TV
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending                 Act                            862 Black Lung (923)               850 Securities/Commodities/
  190 Other Contract                     Product Liability           380 Other Personal               720 Labor/Management               863 DIWC/DIWW (405(g))                 Exchange
  195 Contract Product Liability     360 Other Personal                  Property Damage                  Relations                      864 SSID Title XVI                 890 Other Statutory Actions
  196 Franchise                          Injury                      385 Property Damage              740 Railway Labor Act              865 RSI (405(g))                   891 Agricultural Acts
                                     362 Personal Injury -               Product Liability            751 Family and Medical                                                893 Environmental Matters
                                         Medical Malpractice                                              Leave Act                                                         895 Freedom of Information
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS                790 Other Labor Litigation         FEDERAL TAX SUITS                      Act
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                   791 Employee Retirement            870 Taxes (U.S. Plaintiff          896 Arbitration
  220 Foreclosure                    441 Voting                      463 Alien Detainee                   Income Security Act                 or Defendant)                 899 Administrative Procedure
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                               871 IRS—Third Party                    Act/Review or Appeal of
  240 Torts to Land                  443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
  245 Tort Product Liability             Accommodations              530 General                                                                                            950 Constitutionality of
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                                                             State Statutes
                                         Employment                  Other:                           462 Naturalization
                                     446 Amer. w/Disabilities -      540 Mandamus & Other             465 Other Immigration
                                                                                                      Application -
                                         Other                       550 Civil Rights                     Actions
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement

V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from                4 Reinstated or             5 Transferred from     6 Multidistrict     8 Multidistrict
    Proceeding             State Court                            Appellate Court                Reopened                    Another District         Litigation -      Litigation -
                                                                                                                             (specify)                Transfer          Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       29 U.S.C. Statute 1132(e)(1), 1132(a)(3), 1145
VI. CAUSE OF ACTION                    Brief description of cause:
                                       Action under ERISA sections 515 and 502(a)(2) and 29 U.S.C. statute 1132(g)(2) to collect reports and unpaid fringe benefits contributions
                                                                                                DEMAND
VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION
                                                                                                $
                                                                                                                                          CHECK YES only if demanded in complaint:
     COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.
                                                                                                                                          JURY DEMAND:             Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                                 DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
09/2/2020                                                             s/ Nathan T. Boone
FOR OFFICE USE ONLY
  RECEIPT #                     AMOUNT                                    APPLYING IFP                                     JUDGE                             MAG. JUDGE
JS 44 Reverse (Rev. 06/17)
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                     CASE 0:20-cv-01883-NEB-KMM Document 1-1 Filed 09/02/20 Page 2 of 2
                                                               Authority For Civil Cover Sheet
The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)   Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
  (b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
  (c)   Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)".

II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
        cases.)

III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
